Exhibit 10.3


HILL-ROM HOLDINGS, INC.
 STOCK AWARD
(EFFECTIVE <<GRANT DATE>>)


1.           Purpose.  The purpose of the Hill-Rom Holdings, Inc. Stock Award
(hereinafter called the “Award”), which is granted under the Hill-Rom Holdings,
Inc. Stock Incentive Plan (the “Plan”), is to promote the profitability and
growth of Hill-Rom Holdings, Inc. (the “Company”) by offering an incentive
payable in Company common stock to <<Name>> (the “Employee”) who is in a
position to contribute to such profitability and growth.


2.           Amount of Award.  Solely for purposes of this Award, the Company
shall cause an account to be established in the name of the Employee (“Deferred
Stock Account”), which shall be assumed to be invested in <<Units>> shares
(“Initial Deferred Stock Award”) of common stock, no par value of the Company
(“Common Stock”).  The Initial Deferred Stock Award represents the number of
shares of Common Stock that would be earned if the performance level described
in Section 3(a) were attained at the “Target” performance level, as described in
Section 3, subject to modification as set out in Section 3(b).  No actual shares
of Common Stock shall be held in the Deferred Stock Account, and the number of
hypothetical shares of Common Stock maintained in the Deferred Stock Account
(“Deferred Stock”) shall be a book entry which states the number of shares of
Common Stock the Employee would have a right to receive in accordance with the
terms of this Award.  Any stock dividends, stock splits and other similar rights
inuring to Common Stock shall be assumed to inure to the Deferred Stock, which
may increase or decrease the number of shares of Deferred Stock in the Deferred
Stock Account.  Notwithstanding anything herein to the contrary, no cash
dividends paid on Common Stock by the Company shall be paid or credited to the
account of the Employee with respect to any Deferred Stock in the Deferred Stock
Account.





 
3. 
Vested Deferred Stock.



 
(a)
Earned Deferred Stock. Subject to Section 4, the shares of Deferred Stock in the
Employee’s Deferred Stock Account will become “Earned Deferred Stock” based on
the achievement of certain performance goals (“Performance Goals”) with respect
to the fiscal year to which this Award relates.  The Compensation and Management
Development Committee of the Company’s Board of Directors (the “Committee”) will
establish the Performance Goals no later than seventy-five (75) days after the
first day of each fiscal year and will communicate the Performance Goals in
writing to the Employee concurrent with the grant of this Award.  Earned
Deferred Stock shall not be vested unless and until it becomes Vested Deferred
Stock as detailed in Paragraph 3(b) below.



 
(b)
Vested Deferred Stock. Earned Deferred Stock (if any) shall become
non-forfeitable (“Vested Deferred Stock”) based on the Company’s TSR performance
over the TSR Performance Period relative to the TSR of peer companies.  The
specific methodology (including the length of the TSR Performance Period) shall
be as determined by the Committee no later than seventy-five (75) days after the
first day of each calendar year, and the Committee will communicate such
methodology in writing to the Employee concurrent with the grant of this
Award.  Any fractional shares of Vested Deferred Stock determined under this
Section 3 shall be rounded up to the next whole share of Vested Deferred
Stock.  Subject to Section 4, any portion of the Earned Deferred Stock that does
not become Vested Deferred Stock shall be forfeited by Employee without the
payment of any consideration or further consideration by the Company.

 
 
 

--------------------------------------------------------------------------------

 
 

 
4. 
Employment Requirements.



(a)           Except as otherwise provided herein, upon the Employee’s
termination of employment for any reason before the end of the TSR Performance
Period, any Deferred Stock or Earned Deferred Stock maintained in the Deferred
Stock Account which is not Vested Deferred Stock shall be forfeited by the
Employee without the payment of any consideration or further consideration by
the Company, and neither the Employee nor any successors, heirs, assigns, or
legal representatives of the Employee shall thereafter have any further rights
or interest in such forfeited Deferred Stock or Earned Deferred Stock.  If the
Employee remains continuously employed by the Company until the last day of the
TSR Performance Period, the number of shares of Deferred Stock or Earned
Deferred Stock that are determined by the Committee to be Vested Deferred Stock
pursuant to Section 3 shall become Vested Deferred Stock, regardless of whether
the Employee remains employed with the Company until the date of such
determination. Temporary absences from employment because of illness, vacation
or leave of absence and transfers among the Company and/or any of its
Subsidiaries (as defined in the Plan) shall not be considered terminations of
employment.  For purposes of this Award and the Plan, the Committee shall have
absolute discretion to determine the date and circumstances of termination of
the Employee’s employment, and its determination shall be final, conclusive and
binding upon the Employee.  Notwithstanding anything herein to the contrary, the
transfer of the Employee’s employment from the Company to any of its
Subsidiaries or from one of the Company’s Subsidiaries to the Company or another
of the Company’s Subsidiaries in connection with a Distribution (as defined
below) or disposition shall not constitute a termination of employment for
purposes of this Award, and the Employee’s employment will be deemed to continue
for purposes of this Award until otherwise terminated as provided herein.  In
particular, if the Employee transfers employment from the Company to any of its
Subsidiaries or from one of the Company’s Subsidiaries to the Company or another
of the Company’s Subsidiaries in connection with or in anticipation of a
Distribution or disposition, such transfer of employment shall not constitute a
termination of employment for purposes of this Award, and the Employee’s
employment will be deemed to continue for purposes of this Award until otherwise
terminated as provided herein.


(b)           Notwithstanding the foregoing, upon the termination of the
Employee’s employment with the Company, one of its Subsidiaries or one of their
respective divisions before the end of the TSR Performance Period by reason of
disability (as determined by the Committee) or death any Earned Deferred Stock
or Deferred Stock maintained in the Deferred Stock Account shall become Vested
Deferred Stock, calculating the amount of Vested Deferred Stock by assuming the
Company’s relative TSR ranking for purposes of Section 3(b) to be at the target
level and, if termination occurs prior to the satisfaction of the Performance
Goals, assuming the Performance Goals to have been achieved at the target level
for purposes of Section 3(a).  The Employee shall have no right to any
additional shares of Deferred Stock, regardless of the Company’s TSR performance
during the TSR Performance Period.  In the event of the termination of
Employee’s employment with the Company, one of its Subsidiaries or one of their
respective divisions before the end of the TSR Performance Period by reason of
Retirement (as defined below), a pro rata portion (based on the number of days
of Employee’s employment during the TSR Performance Period) of the Deferred
Stock that would have become Vested Deferred Stock in accordance with Section 3,
if any, shall become Vested Deferred Stock at the end of the TSR Performance
Period, including any additional Deferred Stock that may be granted by the
Committee under Section 3 if the Company’s TSR relative to peer companies’ TSR
during the TSR Performance Period is above the target amount and, if termination
occurs prior to the end of the satisfaction of the Performance Goals, assuming
the Performance Goals to have been achieved at the target level for purposes of
Section 3(a).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           Any Earned Deferred Stock or Deferred Stock maintained in the
Deferred Stock Account shall become Vested Deferred Stock upon the termination
of the Employee’s employment by the Company for any reason other than on account
of his death, disability, retirement or for Cause (as defined in the Employee’s
employment agreement) or by Employee for Good Reason (as defined in the
Employee’s employment agreement)(i) after the day after the first anniversary
date of the effective date of this Award and (ii) after the occurrence, but
before the [CEO: third / Non-CEO: second] anniversary of (A) a Change in Control
(as defined in Section 14.2 of the Plan), or (B) a sale, transfer or disposition
of substantially all of the assets or capital stock of a Subsidiary (as defined
in the Plan) or division of the Company or one of its Subsidiaries for whom the
Employee is employed at the time of such Change in Control, sale, transfer, or
disposition.  Notwithstanding anything herein to the contrary, the distribution
by the Company to Company shareholders of any or all of the shares of common
stock of any of its Subsidiaries (“Distribution”) shall not constitute an event
causing Earned Deferred Stock or Deferred Stock to become Vested Deferred Stock
as described in the preceding sentence.


In consideration of the grant of this Award, the Employee hereby agrees and
acknowledges that any provisions in an Employment Agreement and/or a Change in
Control Agreement between the Employee and the Company related to the vesting of
awards granted under the Plan shall not apply and have no effect with respect to
this Award, and that the vesting of this Award upon a Change in Control shall be
governed solely by this Award.


5.            Delivery of Shares.  The Company shall deliver to the Employee
shares of Common Stock equal in number to the number of shares of Vested
Deferred Stock.  The shares of Common Stock delivered to the Employee shall be
from shares held by the Company as treasury stock or from shares of Common Stock
acquired by the Company in the open market.  Subject to the Employee’s election
to defer, all shares of Common Stock to be delivered to the Employee shall be
delivered as soon as administratively possible after the day on which such
shares become Vested Deferred Stock, but no later than March 15th of the
calendar year immediately following the calendar year in which such shares
become Vested Deferred Stock.  However, shares of Vested Deferred Stock
delivered due to the Employee’s termination under Section 4(c) shall be
delivered within ninety (90) days after the Employee’s termination provided that
the Employee shall have no right to designate the calendar year in which the
shares will be delivered.  Notwithstanding the foregoing, if shares become
deliverable by reason of the Employee’s separation from service following and at
the time of the Employee’s separation from service the Employee is a “specified
employee” as defined in Code Section 409A, then the shares of Common Stock to be
delivered shall be delivered on the date which is the first day of the seventh
month after the date of the Employee’s separation from service.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.            Administration of the Award.  The Committee shall administer the
Award.  The Committee shall have complete and full discretion in the
administration and interpretation of the terms of the Award.


7.            Right to Defer Payment of Award.


(a)           Election to Defer Award.  The Employee may elect to defer payment
of the Award otherwise due on the date shares become Vested Deferred Stock by
completing a written election and delivering such election to the Company at
least one year prior to such date; provided however, that the completion of such
written election and the delivery of such election may be at an earlier date as
determined by the Committee or required by law to insure the validity of such
deferral.  The Employee may not defer payment for a period that is shorter than
five (5) years after the date the shares become Vested Deferred Stock.  At the
end of the deferral period elected by the Employee (or within a certain period
of time after the last day of the deferral period as determined by the Committee
or required by law to insure the validity of the deferral), the Company, subject
to Sections 10, 11 and 12, shall deliver to the Employee shares of Common Stock
equal in number to the number of Vested Deferred Stock held in the Employee’s
Deferred Stock Account.


(b)           Financial Hardship.  A withdrawal from the Employee’s Deferred
Stock Account of Vested Deferred Stock shall be permitted prior to the
termination of the deferral period in the event that the Employee experiences an
“unforeseeable emergency” as such term is defined in Section 409A(a)(2)(B)(ii)
of the Internal Revenue Code of 1986, as amended (“Code”) and the regulations
issued thereunder.  The Employee must apply to the Committee for an
unforeseeable emergency withdrawal and demonstrate that the circumstances being
experienced were not under the Employee’s control and constitute a real
emergency, which is likely to cause a severe financial hardship.  The Committee
shall have the authority to require such medical or other evidence as it may
need to determine the necessity for the Employee’s withdrawal request.  If such
application for withdrawal is permitted, the amount of such withdrawal shall be
limited to an amount reasonably necessary to satisfy the emergency need, and the
Committee must take into account any additional compensation available.  If the
Employee makes a withdrawal, the amount of the Employee’s Deferred Stock Account
under this Award shall be proportionately reduced to reflect the
withdrawal.  Also, the withholding requirements described in Section 12 shall
also be effected before the withdrawal.  Notwithstanding anything in this
Section 4(b) to the contrary, any withdrawal for any unforeseeable emergency
must comply with Code Section 409A(a)(2)(B).


8.            No Rights as Stockholder.  The Employee shall have no rights as a
stockholder with respect to any shares of Common Stock covered by this Award
until shares of Common Stock are delivered to the Employee.  Until such time,
the Employee shall not be entitled to dividends (except where the Employee’s
Deferred Stock Account is adjusted for stock dividends pursuant to Section 2) or
to vote at meetings of the stockholders of the Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 

 
9. 
Definitions.



 
(a)
“Retirement” means a termination of employment after (i) the day after the first
anniversary date of the effective date of this Award, and (ii) attaining age
fifty-five (55) and completion of five (5) years of employment.



 
(b)
“TSR” means the total shareholder return of the applicable company’s stock for
the applicable period.



Unless otherwise specified in this Award, capitalized terms shall have the
meanings specified in the Plan.


10.           Compliance With Securities Laws.  Prior to the receipt of any
certificates for shares of Common Stock pursuant to this Award, the Employee (or
the Employee’s beneficiary or legal representative upon the Employee’s death or
disability) shall enter into such additional written representations, warranties
and Awards as the Company may reasonably request in order to comply with
applicable securities laws or with this Award.


11.           Stock Ownership Guidelines.  The Employee (or the Employee’s
beneficiary or legal representative upon the Employee’s death or disability)
shall be bound by the “Stock Ownership Guidelines” of the Company as may be in
effect from time to time.


12.           Withholding.  Any payment of Common Stock under this Award shall
be subject to applicable federal and state withholding requirements.  Hence,
unless the Employee delivers a check to the Company equal to the required
withholding, the number of shares distributed shall be reduced to meet the
Employee’s applicable withholding requirements.


13.           Designation of Beneficiary.  The Employee shall be permitted to
provide to the Committee a beneficiary designation for receipt of his or her
Award after death.  If the Employee fails to designate a beneficiary, or if the
designated beneficiary predeceases the Employee, the Award shall be paid to the
deceased Employee’s spouse, if living, or if such spouse is not living, to the
deceased Employee’s estate.


14.           Adjustments.  In the event of any merger, reorganization,
consolidation, sale of substantially all assets, recapitalization, stock
dividend, stock split, spin-off, split-up, split-off, distribution of assets or
other change in corporate structure occurring after the effective date of this
Award affecting the Common Stock subject to this award, the Board of Directors
of the Company shall adjust the number and kind of shares of Common Stock
subject to this Award so as to maintain the proportionate number of shares
subject to this award, and such adjustment shall be conclusive and binding upon
the Employee and the Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
15.            Non-Transferability.


(a)           The Deferred Stock, the Earned Deferred Stock, the Deferred Stock
Account and the Vested Deferred Stock may not be sold, assigned, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered and no such sale,
assignment, transfer, exchange, pledge, hypothecation, or encumbrance, whether
made or created by a voluntary act of the Employee or any agent of the Employee
or by operation of law, shall be recognized by, or be binding upon, or shall in
any manner affect the rights of, the Company, its successors or any agent
thereof.


(b)           No amounts payable under the Award shall be transferable by the
Employee other than by his designation of a beneficiary pursuant to Section
13.  The amounts payable under the Award shall be exempt from the claims of
creditors of the Employee and from all orders, decrees, levies and executions
and any other legal process to the fullest extent that may be permitted by law.


16.            Amendments to Award.  The Award may only be modified upon the
mutual agreement of the Company and the Employee.


17.           Source of Benefit Payments.  The payment of the Award to the
Employee shall be paid solely from the general assets of the Company.  Until the
actual delivery of the shares of Common Stock, the Employee shall not have any
interest in any specific assets of the Company, including shares of Common
Stock, under the terms of the Award.  The Award shall not be considered to
create an escrow account, trust fund or other funding arrangement of any kind,
or a fiduciary relationship between the Employee and the Company.  Until such
time of payment, no shares of the Common Stock shall be set aside by the Company
for the Award.


18.            Successors and Assigns.


(a)           This Award is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee except by
will or the laws of descent and distribution.  This Award shall inure to the
benefit of and be enforceable by the Employee’s guardian and legal
representatives.


(b)           This Award shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Award in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
19.           Award Subject to Plan.  This Award is subject to the terms of the
Plan.  The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference.  In the event of a
conflict between any terms and provisions contained herein and the terms or
provisions of the Plan, the applicable terms or provisions of the Plan will
govern and prevail.


20.           Governing Law.  This Award shall be governed by and construed in
accordance with the internal laws of the State of Indiana without reference to
principles of conflict of laws.  The captions of this Award are not part of the
provisions hereof and shall have no force or effect.  This Award may not be
amended or modified except by a written Award executed by the parties hereto or
their respective successors and legal representatives.


21.           Severability.  The invalidity or unenforceability of any provision
of this Award shall not affect the validity or enforceability of any other
provision of this Award.


22.           No Waiver.  The failure of the Employee or the Company to insist
upon strict compliance with any provision of this Award or the failure to assert
any right the Employee or the Company may have under this Award shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Award.


23.           Code Section 409A.  The Plan is intended to comply with, or
otherwise be exempt from, Code Section 409A. The Plan shall be administered,
interpreted, and construed in a manner consistent with Code Section 409A or an
exemption therefrom.  Should any provision of the Plan be found not to comply
with, or otherwise be exempt from, the provisions of Code Section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Committee, and without the consent of the Employee,
in such manner as the Committee determines to be necessary or appropriate to
comply with, or to effectuate an exemption from, Code Section 409A.  If any of
the payments under this Award are subject to Code Section 409A and the Company
determines that the Employee is a “specified employee” under Code Section 409A
at the time of the Employee’s separation from service, then each such payment
will not be made or commence until the date which is the first day of the
seventh month after the Employee’s separation from service, and any payments
that otherwise would have been paid during the first six months after the
Employee’s separation from service will be paid in a lump sum on the first day
of the seventh month after the Employee’s separation from service or upon the
Employee’s death, if earlier.  Such deferral will be effected only to the extent
required to avoid adverse tax treatment to the Employee, including (without
limitation) the additional twenty percent (20%) federal tax for which the
Employee would otherwise be liable under Code Section 409A(a)(l)(B) in the
absence of such deferral.


24.           Entire Award.  The Employee and the Company acknowledge that this
Award supersedes any prior agreement between the parties with respect to the
subject matter of this Award.


 
- 7 -

--------------------------------------------------------------------------------

 

 
25.           Counterparts.  This Award may be executed in counterparts, which
together shall constitute one and the same original.
 
 
 
Effective Date:   
<< DATE>>
 

 
HILL-ROM HOLDINGS, INC.
                                 
Accepted:
       
<<NAME>>
 

 
 


 
- 8 -


--------------------------------------------------------------------------------

 